UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

LONDI L, LAFLEUR CIVIL ACTION
VERSUS
KARLEEN LEGLUE, ET AL. NO. 16-CV-00254-BAJ-RLB

RULING AND ORDER

Before the Court is Defendants’ Motion for Summary Judgement (Doc. 102).
The Court previously issued an Order granting in part and denying in part
Defendants’ motion, and scheduled an evidentiary hearing on the issue of whether
Plaintiff had exhausted her administrative remedies prior to filing the instant
lawsuit. (Dec. 152). Further oral argument is not required. For the reasons set forth
below, Defendants’ motion for summary judgment is GRANTED and Plaintiffs
claims are DISMISSED.
1. FACTUAL BACKGROUND

On January 25, 2016, Londi Lafleur (‘Plaintiff’) was booked into the
Livingston Parish Detention Center (““LPDC”). (Doc. 1). A verbal altercation between
Plaintiff and LPDC officers ensued, which ultimately led to Defendant Karleen
Leglue handcuffing Plaintiff and bringing her to the disciplinary lockdown section of
the jail. (Doc. 116-5 at p. 1). While Plaintiff was handcuffed, Leglue violently slammed
Plaintiffs head into a concrete wall. (Doc. 116-4 at p. 9). The Livingston Parish

Sheriffs Office (LSPO”) investigated the incident and terminated Leglue
immediately. (Doc. 101-2 at p. 2). Leglue was subsequently arrested and pleaded
guilty to simple battery, for which she received a six-month suspended sentence and
two years’ probation. (Doc. 102-8 at p. 2).

On February 22, 2016, all charges against Plaintiff were dismissed and she
was released from custody. (Doc. 1). While Plaintiff was incarcerated, she filed two
inmate request forms, one requesting that she be moved to “population”! (Doc. 121-5)
and the other inquiring into the amount owed for her medical care necessitated by
Leglue’s attack. (Doc. 166 at p. 7). In neither of the inmate request forms did Plaintiff
request a grievance form. Plaintiff subsequently filed suit against the LSPO, Sheriff
Jason Ard, Leglue, Atlantic Specialty Insurance Company (“Atlantic”), and Warden
Perry Rushing. (Doe. 47), Atlantic filed a Motion for Partial Summary Judgment
(Dee. 112) and Sheriff Ard and Warden Rushing filed an additional Motion for
Summary Judgment. (Doc. 116). The Court issued a Ruling and Order Granting
Atlantic’s Motion for Partial Summary Judgement and Granting in part and Denying
in part the Motion for Summary Judgement filed by Sheriff Ard and Warden Rushing.

Sheriff Ard argued that Plaintiff never initiated the grievance procedure to
recover damages arising from the incident. He also claims that although an officer
told Plaintiff she could not press charges while incarcerated, this statement did not
mislead her into thinking that she could not file a civil lawsuit while incarcerated.
Plaintiff argues that no exhaustion of administrative remedies was necessary because

a remedy was unavailable, yet she was stonewalled at every attempt to begin internal

 

1The Court assumes that Plaintiff requested to be placed in the general population section of the jail.

2
complaint procedures, and was told that she could not “press charges,” which she took
to mean that she could not pursue any civil, criminal, or administrative remedy while

in custody.

When a prisoner challenges the lack of access to an administrative remedy, the
burden to show that the remedy was available shifts to the defendants. Cheron v.
LCS Corr. Servs., Inc,. 2002-1049 (La. App. 1 Cir. 2/23/04) 872 So.2d 1094, 1103, aff'd
2004-0703 (La. 1/19/05), 891 So.2d 1250. The Court previously determined that
Sheriff Ard had not met the burden set forth in Cheron to be entitled to summary
judgment. The Court further found that the difference between “pressing charges”
and “filmg a complaint” is not immediately apparent to those untrained in the law.
Therefore, the Court conducted an evidentiary hearing on the discrete issues of
whether Plaintiff was required to exhaust all administrative remedies, whether it
was possible for Plaintiff to do so, whether employees of the LPDC misled Plaintiff
into believing that she could not file any civil actions against Officer Leglue while
incarcerated, and whether such alleged misleading statements created an exception

to the requirement to first exhaust all administrative remedies.

A. The Evidentiary Hearing

Sergeant Thomas W. Martin’s testified that a grievance only begins when an
inmate requests a grievance form, which is subsequently submitted to the warden for
review. (Doc. 162 at p. 21). He further testified that, in his opinion, there is a
difference between a prisoner complaint and an official grievance form. Sgt. Martin

also admitted that there is nothing in the inmate handbook or policy and procedure

3
guide that instructs officers or inmates on the difference between a complaint and a
grievance, Ud.). When asked if there were any “magic words” to obtain a grievance
form, Sgt. Martin replied that the words “I want a grievance” must be uttered. (fd. at

p. 47).

Officer Velma Wheat testified that while making her rounds on the day of the
assault, Plaintiff approached her with a swollen face, and reported that her face had
been smashed the previous night, and was hurting badly. (7d. at p. 60). Officer Wheat
testified that Plaintiff did not say anything to her about wanting to begin the
grievance process. Ud. at p. 62). On cross examination, Officer Wheat stated that to
receive a grievance form, an inmate must first ask for an inmate request form. (/d. at
p. 68) Upon requesting a grievance form via the inmate request form, the inmate will

be given the grievance form. (/d.).

Dpy. Johnathan Crozier testified that he interpreted Plaintiffs statement that
she wanted to “press charges” as an indication that she wanted criminal charges to
be filed against Leglue. (Doc 163. at p. 10). Dpy. Crozier testified it was his
understanding that there are differences between pressing charges and initiating a
grievance process. (/d.). He testified that Plaintiff did not say anything to him about

wanting to start the grievance process. Ud. at pp. 10-11).

Dpy. Corzier also testified that prior to receiving a grievance form, an inmate
must request the grievance form by using an inmate request form. (Ud. at p. 24).
However Dpy. Corzier admitted that this procedure is not specifically set forth in the

inmate handbook. (/d. at p. 26).
Warden Rushing, former warden of the Livingston Parish Prison testified that
an inmate must fill out an “ARP” or a grievance form to initiate the grievance
procedures. Ud. at p. 43). He testified that Plaintiff refused to take the inmate
handbook when it was offered to her, and that it was his understanding that “pressing
charges” is different that requesting a grievance. (/d. at pp. 47, 49). Warden Rushing
also testified that a supervisor could simply choose to give the grievance form to the
prisoner directly, and that the decision to do so is strictly at the supervisor's
discretion. Ud. at p. 60). Warden Rushing also stated that there 1s no specific training
that dictates when an officer should use his discretion to bypass the inmate request

form and to simply provide the grievance form at the first request. Ud. at pp. 60-61).

Deputy Savannah Duval Foil testified that if an inmate doesn’t say “I want to
file a grievance” or “I want to file an ARP” no grievance form will be given to them.

Ud. at p. 92).

Plaintiff testified that after being assaulted, she was moved into solitary
confinement, where she met Warden Rushing for the first time. (Ud. at p. 102).
Plaintiff testified that she told Warden Rushing that she wanted to press charges, to
which Warden Rushing responded that “they had it under control.” (d.). Plaintiff
also testified that she specifically asked Dpy. Wheat, Warden Rushing, and three
other unnamed individuals employed at the jail how to have Livingston Parish pay

for the costs of her medical care resulting from the assault. (fd. at p. 103). Plaintiff

 

2 Administrative Remedy Procedure.
testified that nobody told her about the grievance form during those conversations.
(Ud. at p. 104). Plaintiff affirmed that she never specifically asked for a grievance

form, or initiate an ARP while she was incarcerated. (/d.).

IE. LEGAL STANDARD

Pursuant to the Federal Rules of Civil Procedure, "[t]he court shall grant
summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.
P. 56(a). In determining whether the movant is entitled to summary judgment, the
Court views the facts in the light most favorable to the non-movant and draws all
reasonable inferences in the non-movant's favor. Coleman v. Hous. Indep. Sch. Dist.,
118 F.8d 528, 533 (6th Cir. 19977).

After a motion for summary judement is filed, the non-movant "must set forth
specific facts showing there is a genuine issue for trial." Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 250 (1986) Ginternal citations omitted). "A genuine issue of
material fact exists when the evidence is such that a reasonable jury could return a
verdict for the non-moving party." Austin v. Kroger Tex., L.P., 846 F.3d 326, 328 (5th

Cir. 2017) (quoting Gates, 537 F.3d at 417).

On the other hand, the non-movant's burden is not satisfied by some
metaphysical doubt as to the material facts, or by conclusory allegations,
unsubstantiated assertions, or a mere scintilla of evidence. Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (6th Cir . 1994) Gnternal quotations omitted). Summary judgment

is appropriate if the non-movant "fails to make a showing sufficient to establish the

6
existence of an element essential to that party 's case." Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986). In other words, summary judgment will lie only "if the
pleadings, depositions, answers to interrogatories, and admissions on file, together
with affidavits if any, show that there is no genuine issue as to any material fact, and

that the moving party is entitled to judgment as a matter of law." Sherman v.

Hallbauer, 455 F.2d 1286, 1241 (5th Cir. 1972).

Tl. DISCUSSION

Defendants cite Dickens v. La. Corr. Inst. For Women, 11-0176 (La. App. 1 Cir.
9/14/11), in which the Louisiana First Circuit Court of Appeal found that three letters
written by an inmate to prison officials complaining of the subject incident were not
sufficient to have initiated the grievance process because such letters did not contain
the phrase “this is a request for administrative remedy.” Ud. at p. 5). Defendants
argue that if such letters to the prison were deemed insufficient to initiate the
grievance process, Plaintiffs mere verbal requests to officers fall far below that
standard. (Ud.). Defendants also cite Gonzales-Liranza v. Naranjo 76 F. App’x 270,
272 (10th Cir. 2008), in which the United States Court of Appeals for the Tenth
Circuit found that an inmate, after expressing that he wished to file a complaint and
bering told that his complaint would be investigated, failed to exhaust his
administrative remedies by not also filing out the prison’s complaint form, as required
by the PLRA.

Defendants also assert that Plaintiffs failure to initiate the grievance process

within 90 days of the incident necessarily resulted in her claims being deemed

7
abandoned under La. R.S. § 15:1172(C).2 Plaintiff was released from Livingston
Parish Detention Center 29 days after the incident, and was represented by counsel
within 90 days of the incident. (/d.). Defendants claim that Plaintiff had ample time
to file the grievance procedure, but failed to do so within the statutorily required
timeframe.

Despite the ambiguity regarding the process to request a grievance form, and
despite the failure of the officers to reasonably interpret Plaintiff's complaints, the
grievance procedures at the LPDC are not “an unnavigable quagmire that makes it
rnpossible for an inmate to effectively exhaust his remedies.” Abbot v. Babin, 15-339,
2016 WL 3951625 (M.D. La. July 21, 2016). Likewise, LPDC’s administrative scheme
is not “so opaque that it becomes, practically speaking, incapable of use.” Ross, 136 S.

Ct. at 1859.

Although Plaintiff claims that she believed her grievance procedures had been
initiated, based on her conversation with several of the officers at LPDC, her beliefs
are misplaced. Despite the ambiguities concerning the method by which an inmate
may receive a grievance form, the inmate handbook and the policy and procedures

handbook unambiguously require that grievance procedures be initiated in writing.

 

3 “Tf an offender fails to timely initiate or pursue administrative remedies within the deadlines
established in Subsection B of this Section, any such claim is abandoned, and any subsequent suit
asserting such a claim shall be dismissed with prejudice. If at the time the petition is filed the
administrative remedy process is ongoing but has not yet been completed, the suit shall be dismissed
without prejudice.” La, Stat. Ann. § 15:1172(C).

Subsection B Provides: An offender shall initiate his administrative remedies for a delictual action for
injury or damages within ninety days from the day the injury or damage is sustained. La. Stat. Ann.
§ 15:1172(B)
Once an impediment to an administrative remedy which renders it unavailable
is removed, such remedies are considered to be available again. Dillon v. Rogers, 596
F.3d 260, 267-268 (5th Cir. 2010). Plaintiff had a reasonable opportunity to file a
grievance, yet she failed to do so. Plaintiff never returned to LPDC to file a grievance,
never mailed a grievance form to prison officials, and never requested that a
grievance form be made available to her at any time during the period in which she

could file the grievance via the inmate request form.

Finally, according to La. R.S. § 15:1172(C), Plaintiff was required to bring her
claim within 90 days of the incident. The incident occurred on January 25, 2016.
Plaintiff was required to file a grievance by April 24, 2016. Plaintiff filed her civil
complaint on April 20, 2016. While there may be some debate concerning whether
the prison’s policy of required grievances to be filed within 30 days of the alleged
incident, such mquiries are irrelevant to the motion sub judice. No grievance was
filed within the statutory time period or within the period set forth by LPDC. The
Court finds that Plaintiff did not exhaust her administrative remedies. Because
Defendants have met the burden to show that administrative remedies were
available to Plaintiff, but not exhausted as set forth in Cheron, summary judgement

is GRANTED.

IV. CONCLUSION
Accordingly,
IT IS ORDERED that Defendants’ request for summary judgment on the

ground that Plaintiff failed to exhaust her administrative remedies is GRANTED.
9
IT IS FURTHER ORDERED that all other pending motions are DENIED

as MOOT.

sv
Baton Rouge, Louisiana, this 3 day of July, 2019.

i)

JUDGE BRIAN (A. JA (4. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

10
